Citation Nr: 1505816	
Decision Date: 02/06/15    Archive Date: 02/18/15

DOCKET NO.  10-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to an evaluation in excess of 20 percent for residuals of disability of the right leg, posterior medially middle third, post-operative shell fragment wound (SFW) (right calf residuals).  

2. Entitlement to an evaluation in excess of 10 percent for residuals of a SFW of the left ankle (left ankle residuals).  

3. Entitlement to an evaluation in excess of 10 percent for residuals of a SFW of the left buttock (left buttock residuals).  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

A. Nigam, Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954.  

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision, issued in May 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran and his daughter testified at a September 2010 Board hearing at the RO before a Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.  The hearing was adequate as the VLJ and representative for the Veteran explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The VLJ is no longer employed at the Board, and in August 2012 the Veteran was notified of this.  He waived his right to an additional hearing and requested the Board consider his case on the evidence of record.  

In January 2011, the Board remanded the claim for further development of the appeal, to include obtaining treatment records and affording the Veteran new VA examinations.  In an October 2012 decision, the Board denied increased ratings for residuals of a right leg disability, evaluated as 20 percent disabling; residuals of a SFW of the left ankle, evaluated as 10 percent disabling; residuals of a SFW of the left buttock, evaluated as 10 percent disabling; and a compensable evaluation for a scar of the right thigh.  

The Veteran appealed his case to the U. S. Court of Appeals for Veterans Claims (Court/CAVC) that portion of the Board decision denying increased ratings for residuals of disability of the right leg, posterior medially middle third, post-operative SFW; residuals of a SFW of the left ankle; and residuals of a SFW of the left buttock.  In December 2013, the parties filed a Joint Motion for Partial Remand (JMPR) asking the Court to vacate the Board's October 2012 decision in pertinent part and remand the claims back to the Board for further development and readjudication in compliance with directives specified.  The Court granted the JMPR in an Order issued in January 2014.  

In April 2014, the Board remanded the claim for further development of the record, in accordance with the December 2013 JMPR, to include obtaining VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).  

During the September 2010 Board hearing, the Veteran raised the matter of earlier effective dates for the grant of service connection for residuals of a right foot injury, and for a 10 percent rating for the left buttock residuals.  The RO has not taken any action on these matters despite the Board's previous remands in January 2011 and April 2014 which requested clarification and appropriate action.  On remand, corrective action should be taken.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).  



FINDINGS OF FACT

1. Throughout this appeal, the Veteran's right calf residuals are productive of no more than a moderately severe disability of the muscles for propulsion.  

2. Throughout this appeal, the Veteran has a superficial scar which is painful on examination associated with his right calf residuals.  

3. Throughout this appeal, the Veteran's left ankle residuals are productive of a moderate disability of the muscles for dorsiflexion.  

4. Throughout this appeal, the Veteran's left buttock residuals are  productive of no more than slight disability of the muscles for extension of hip.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 20 percent for right calf residuals have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) West 2002, 38 C.F.R. §§ 4.1 to 4.14, 4.40, 4.56, 4.73, Diagnostic Code (DC) 5311 (2013).  

2. The criteria for a separate 10 percent disability rating for a superficial scar which is painful on examination associated with the service-connected right calf residuals have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.118, DC 7804 (2008).  

3. The criteria for an evaluation in excess of 10 percent for left ankle residuals have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002), 38 C.F.R. §§ 4.1 to 4.14, 4.40, 4.56, 4.73, DC 5312 (2013).  

4. The criteria for an evaluation in excess of 10 percent for left buttock residuals have been met.  38 U.S.C.A. §§ 1155, 5107 (b) (West 2002), 38 C.F.R. §§ 4.1 to 4.14, 4.40, 4.56, 4.73, DC 5313, 5317 (2013).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  In a claim for an increased rating, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced DC under which the disability is rated).  

The notice requirements were met in this case by a letter sent to the Veteran in September 2006.  This letter advised the Veteran of the information necessary to substantiate his claims and of his and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was also informed of the type of evidence needed to demonstrate a worsening or increase in severity of his disabilities and the effect that worsening has on employment in a June 2009 letter.  

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, and lay statements have been obtained.  

Additionally, the Veteran was afforded VA medical examinations in October 2006, February 2011, and May 2014 to determine the severity of his service-connected disabilities.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history and reviewed the Veteran's assertions.  Finally, the examiners laid factual foundations and reasoned bases for the conclusions that were reached.  Therefore, the Board concludes that the VA examinations are adequate to rate the disabilities.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of his claims such that the essential fairness of the adjudication is not affected.  

Increased Ratings

The Veteran receives disability compensation for residuals of muscle injuries to the right calf, left buttock, and left ankle as a result of shrapnel wounds to both legs from an enemy grenade sustained while he was on active duty in Korea.  

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate DCs.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration of the appropriateness of "staged rating" also is required.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("(A) medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Under 38 C.F.R. § 4.73, there are several diagnostic codes that may potentially be employed to evaluate impairment resulting from the service-connected right calf residuals, left ankle, and left buttock disabilities.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  

As will be discussed in greater detail below, the Board finds that DC 5311 (for impairment of propulsion) is the most appropriate DC for the Veteran's right calf residuals disability; DC 5312 (for impairment of dorsiflexion) is the most appropriate DC for the Veteran's left ankle disability; and DC 5317 (for impairment of extension of the hip) is the most appropriate DC for the Veteran's left buttock disability and is more appropriate than DC 5313 (for impairment of extension of the hip and flexion of the knee).  In this regard, on most recent VA examination in May 2014, the examiner provided an opinion as to the appropriate muscle group affected for the left buttock, which was Group XVII.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (when the regulations do not provide diagnostic codes for specific disorders, the Board should explain the code under which the claim is evaluated, as well as any change in the code from what was used by the RO); Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006) (the Board must provide an adequate statement of reasons or bases for its selection of a diagnostic code and explain why other codes are not analogous).  

Muscle Injuries Rating Criteria

The Veteran's right calf residuals have been rated as 20 percent disabling and his left ankle and left buttock residuals have been rated as 10 percent disabling under the DCs pertaining to muscle disabilities.  The Veteran contends that all of his disabilities should be rated higher.  

38 C.F.R. § 4.56 governs the evaluation of muscle disabilities.  Specifically, (a) An open comminuted fracture with muscle or tendon will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal; (b) A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged; (c) For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement; (d) Under DCs 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe as follows:

Moderate muscle disability contemplates a through-and-through or deep penetrating wound of short track from a single bullet, small shell, or shrapnel fragment, without the explosive effect of a high velocity missile, residuals of debridement, or prolonged infection.  There should be a service department record or other evidence of in- service treatment for the wound; and a record of consistent complaint of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars that are small or linear, indicating a short track of missile through muscle tissue; and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).  

A moderately severe disability of the muscles anticipates a through and through or deep open penetrating wound by a small high velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period of treatment of the wound with a record of cardinal symptoms consisting of loss of power, weakness, lowered threshold of fatigue, fatigue- pain, impairment of coordination and uncertainty of movement, and if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and exit scars indicating a track of a missile through one or more muscle groups.  Objective findings should also include indications on deep palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).  

Severe disability of muscles contemplates through and through or deep penetrating wounds due to high velocity missile, or large or multiple low velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There are ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track.  Palpation shows loss of deep fascia or muscle substance, or soft flabby muscles in wound area.  Muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  

If present, the following are also signs of severe muscle damage: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electro-diagnostic tests.  (D) Visible or measurable atrophy.  (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle.  (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56 (d)(4).  

DC 5311 pertains to impairment of Muscle Group XI, which includes muscles of the calf.  The function of this muscle group is propulsion, plantar flexion of lower extremities.  38 C.F.R. § 4.73, DC 5311 (2013).  DC 5312 pertains to impairment of Muscle Group XII, which includes muscles of the leg.  The function of this muscle group is dorsiflexion of the toes and stabilization of the arch.  38 C.F.R. § 4.73, DC 5312 (2013).  Under DCs 5311 and 5312, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent evaluation.  A moderately severe injury warrants a 20 percent evaluation.  A severe injury warrants a 30 percent evaluation.  

DC 5313 pertains to impairment of Muscle Group XII, which includes muscles of the posterior thigh group and hamstring. The function of this muscle group includes extension of hip and flexion of the knee.  38 C.F.R. § 4.73, DC 5313 (2013).  Under this DC, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 10 percent evaluation.  A moderately severe injury warrants a 30 percent evaluation.  A severe injury warrants a 40 percent evaluation.  

DC 5317 pertains to impairment of Muscle Group XVII, which includes muscles of the hip.  The function of thus muscle group includes abduction of the thigh, elevation of opposite side of pelvis, tension of fascia lata and iliotibial (Massiat's) band, and the pelvic girdle group, including gluteus maximus, gluteus medius, and gluteus minimus.  38 C.F.R. § 4.73, DC 5317 (2013).  Under this DC, a slight injury warrants a noncompensable evaluation.  A moderate injury warrants a 20 percent evaluation.  A moderately severe injury warrants a 40 percent evaluation.  A severe injury warrants a 50 percent evaluation, and if the injury is bilateral, the Veteran may be entitled to special monthly compensation.  

Skin Rating Criteria

There are multiple DCs designated for scars, located under DCs 7800-7805, depending on the location, size and severity of the scar.  See 38 C.F.R. § 4.118, DCs 7800-7805 (2008).  The criteria for rating scars were revised, effective October 23, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  However, the amendments are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran's claim for benefits was received by VA in August 2006, and he has not requested such consideration.  The revised criteria, therefore, are not applicable to the appeal before the Board.  

Scars (other than those involving the head, face, or neck) that are deep or that cause limited motion warrant a 10 percent for an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent rating is warranted for an area or areas of such scars exceeding 12 square inches (77 sq.cm.).  38 C.F.R. § 4.118, DC 7801 (2008).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, DC 7801, Note (1) (2008).  A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7801, Note (2) (2008).  A 10 percent rating is warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118, DC 7802 (2008).  A 10 percent rating is warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, DC 7803 (2008).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7803 (2008).  A 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).  Other scars are rated base on the limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2008).  

Analysis

The Veteran's service treatment records demonstrate that he was struck by shrapnel in service.  An August 1952 record noted the Veteran had retained shrapnel in his right thigh and left buttock.  In December 1952, the Veteran was again wounded by shrapnel on both his legs and left ankle.  An August 1954 service treatment record noted the Veteran had healed shrapnel wounds of both legs and a shrapnel wound of the left ankle.  At the time of injury in service, the Veteran's treatment records show a compound comminuted fracture of the left malleolus.  

In a November 1954 rating decision, service connection was granted for residuals of the Veteran's shell fragment wounds.  The Veteran was assigned a 20 percent evaluation for his right calf residuals, a 10 percent evaluation for his left ankle residuals, and a noncompensable evaluation for his left buttock residuals.  In a June 1985 rating decision the Veteran's left buttock residuals were increased to 10 percent disabling.  The Veteran's current claim stems from an August 2006 claim.  In his claim the Veteran reported that he experienced symptoms of constant pain and numbness in his right leg/heel.  

VA treatment records show that the Veteran was seen by podiatry on numerous occasions, and that he has been prescribed compression stockings, night splints, and orthotics for his feet and ankles; but that he was generally treated for right foot and ankle disabilities, which are not currently on appeal.  

A September 2006 VA orthopedic outpatient note reflects an evaluation for bilateral heel pain.  The Veteran reported constant pain on his left heel, with variable severity.  He indicated that he had this pain for approximately four years, and the only feeling he had was in his great toe and the numbness included his heel until about four years ago.  He indicated that he saw a therapist and performed daily flexion exercise, but denied having any injections, or night splinting.  He did not use medications or assistive devices, but walked with a limp.  On physical examination, he had pain with palpation to his heal on the sole of his foot, but there were no palpable masses.  His ankle flexion was limited to 10 degrees, and extension to 20 degrees.  He had normal muscular testing, and had positive too many toe sign on both feet.  He was able to heel lift off his left foot.  He was diagnosed with bilateral plantar fasciitis of his bilateral heels, significantly worse on the right.  

In October 2006, the Veteran underwent VA podiatry consult for his bilateral plantar fasciitis and possible need for night splints.  He was assessed with bilateral plantar fasciitis and possibly tarsal tunnel due to scar tissue from shrapnel.  

An October 2006 VA examination report reflects that the Veteran's injuries were sustained at 2 different times.  Historically, he sustained a right posterior calf shrapnel wound.  The shrapnel was removed and he had about 70 stiches to close the wound.  The Veteran reported that he might occasionally get a twinge in his calf but was not sure if the twinge was related to the shrapnel injury since he got twinges from many activities.  He denied that it limited any activities.  

The Veteran also sustained shrapnel wound to the left buttock and upper thigh, but no shrapnel was removed.  He was treated with a dressing and was returned to duty.  He believed that the piece of shrapnel moved from the back of his hip to the lower thigh, which was removed in 1986.  The Veteran reported that he noticed that if he tried to walk for a couple of block he felt an aching and burning pain.  He got this if he walks about 2 blocks on a hard surface.  This began about 3 years ago, but before then he was able to walk a couple of miles a day, but then had to cut that back.  With pain, he had to sit but then was able to resume walking.  

Finally, the Veteran was diagnosed with tenosynovitis of the tibial tendon of the left ankle.  He sustained shrapnel wound to the left ankle in December 1952 with an avulsion fracture of the lateral malleolus.  He reported that he had 7 surgeries for the shrapnel and for bone chips.  The examiner noted that records indicate that after the initial injury he had persistent pain and he had repeat surgery for a neuroma.  He had not had any surgical intervention since the military.  The examiner observed the Veteran's current symptoms were pain in the bottom of the heel with walking or standing, and he treated it by elevating his legs.  The Veteran noted that the symptoms began a couple of years ago and seemed to be getting progressively worse.  

On physical examination, the examiner observed the Veteran had a normal gait and stance.  The right calf had a depressed, nontender scar measuring 20 centimeters by 5 centimeters by 1 centimeter that was not retracted but was slightly adherent.  The examiner noted that the service treatment records indicated that the muscle fascia was injured, but did not indicate if muscle itself was involved.  The right calf scar was similar in color to the surrounding tissue, but the scar was irregular in texture.  

The left thigh had a depressed, hypopigmented, nontender scar measuring 19 centimeters by 1 centimeter by .01 centimeters to the left posterior thigh that extended to just below, but not into, the buttock.  The examiner was unable to appreciate any scar in buttock area.  This was not retracted but was minimally adherent in some areas along the scar.  The examiner noted it was similar in color to the surrounding tissue.  There was no evidence of muscle loss or weakness on examination.  

The left ankle had a flat, diagonal scar measuring 4 centimeters by 1 centimeter extending up from the lateral malleolus.  It was not tender, elevated, depressed, adherent, or retracted, and was very similar in color and texture to the surrounding skin.  The examiner noted that neither ankle was swollen, tender, or red, nor there was no ligament laxity.  The Veteran had bilateral tenderness at the insertion of the plantar fascia.  There was painless range of motion of ankle on left, with no tenderness over the tibial tendon.  Plantar flexion was from 0 to 30 degrees; dorsiflexion was from 0 to 10 degrees; inversion was from 0 to 15 degrees; and eversion was from 0 to 25 degrees.  There was no additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination.  The examiner noted that since a flare-up did not occur during the exam it would be mere speculation to assess any loss of function during flare-ups.  

The examiner observed that the right calf injury likely resulted in injury to the fascia of the gastrocnemius based on the Veteran's service medical records.  The examiner noted that physical exam did not show any atrophy or loss of muscle strength.  As for the left buttock and thigh, the examiner did not see any injury to the left buttock; however, the posterior left thigh had a scar with no evidence of atrophy or muscle loss.  The examiner was unable to determine if the muscle was penetrated without resorting to speculation as there was no finding of muscle atrophy or weakness.  On X-ray study of the left ankle, two small ossific densities adjacent to the medial malleolus were observed, which probably represented the old avulsion fractures.  No acute fracture dislocation was seen, ankle mortise was intact, the soft tissues were within normal limits, and there was minimal enthesopathy at the insertion of the Achilles tendon.  The Veteran was assessed with scars, bilateral plantar fasciitis, which the examiner opined was the source of most of his complaints, and left ankle resolved tibial tendonitis.  

A July 2007 VA physical therapy treatment record reflects the Veteran reported problems with both ankles and feet ever since sustaining shrapnel injuries in Korea in 1952.  The practitioner noted the Veteran had numerous surgeries on left foot and some on right foot and leg, and that the Veteran used to have drop foot left and loss of sensation, which improved over the years.  The practitioner noted the Veteran was being treated by the podiatry clinic and had an MRI.  The Veteran felt that he needed surgery, and was not sure if therapy could help him.  He reported pain and swelling in both feet, right more than left.  He indicated that he felt fairly good first thing in the morning, but as the day progressed he noticed increased swelling in the feet, increased heel pain, and increased forefoot pain.  The Veteran reported that shoe inserts helped him and that he wore a night splint for his right leg.  Also, compression stockings that he purchased himself worked quite well.  Pain was 8 out of 10 by the end of day.  On physical examination, the Veteran was observed to walk with stiff, guarded gait, and a slight limp.  He wore good walking shoes with Apex anti shox inserts, and light compression white athletic knee high socks.  No foot or ankle edema or swelling were noted.  Old scars were observed on the left foot, although otherwise the skin was intact, without any pressure areas or redness discoloration.  Sensation was intact to 4.17 monofilament in the left foot.   Both feet were described as dry and warm, and skin was observed to be in very good condition.  Ankle range of motion on the left was dorsiflexion to 20 degrees, and plantarflexion to 38 degrees.  

A December 2009 statement reflects the Veteran's report that he experienced cramps and spasms in his right calf muscle which impeded his stride while walking.  He also reported cramps and spasms in his left ankle with loss of endurance which only allowed him to stand for 20 minutes.  He stated that he could only sit for 30 minutes before his left buttock ached and caused pain to his left hip area.  This pain impacted his ability to drive and his ability to stand for longer than 15 to 20 minutes.  

A February 2011 VA muscle injuries examination report shows the Veteran reported he sustained a shrapnel injury during service to the left buttock.  He indicated that he continued to have pain in the area that was not present all the time, but came about in flare-ups, which were caused by prolonged sitting or walking.  The flare-ups lasted overnight and returned early the next day.  He also reported flare-ups of numbness down his left leg which he correlated with buttock pain.  He reported that the scar itself was slightly tender at spots; however there was no skin breakdown, ulcerations bleeding, or discharge.  He used Advil as needed, which helped a little at times.  The scar caused no restriction at home with the activities of daily living.  On physical examination, the scar was located on the left posterior thigh, measuring 18.0 centimeters by 0.5 centimeters with 0.1 centimeters in depth throughout.  It was observed to be slightly hypopigmented and mildly atrophic throughout, without extension into the buttock region.  At the most proximal 1.0 centimeters by 0.5 centimeters of the scar was 0.3 centimeters in depth that was mildly adherent.  The muscle exam was normal in the left buttock and left thigh region.  The examiner saw no evidence of any muscle atrophy tenderness, herniation, or any other abnormality.  Muscle strength was 5 out of 5 and there was normal muscle tone.  Neurological exam was normal, and straight leg testing was negative.  There was no pain or tenderness on exam.  There was no adherence to the underlying tissue other than the proximal portion noted.  There was no ulceration or breakdown, and the scar was determined to be superficial.  No limitation of function was caused by the scar, and there was no disfigurement.  X-ray study of the left hip revealed findings of no fracture or dislocation, and mild degenerative changes in the left hip with spurring off of the superior acetabulum.  

As for the left ankle residuals, the Veteran denied constant pain of the left ankle.  He endorsed flare-ups of pain in the left ankle which could be caused by just stepping or turning wrong.  The flare-ups lasted for seconds and then resolved.  He was not given any particular assistive devices for his ankle; however he was given B compressions stockings, which he felt helped his ankle pain.  He also used Advil which helped a little bit.  The Veteran reported that the left ankle had no effect on the activities of daily living.  On physical examination, there was no synovitis or swelling observed.  There was moderate lateral malleolus tenderness to palpation.  The examiner noted painless range of motion of the left ankle, with plantar flexion from 0 to 45 degrees and dorsiflexion from 0 to 20 degrees.  Ranges of motion with three repetitive motions revealed no additional functional impairment due to pain, weakness, fatigability, incoordination, or repetition.  The examiner noted that since a flare-up did not occur during the examination it would be speculative to assess any loss of function during flare-ups.  On X-ray study, the examiner observed findings of an old avulsion off of the medial malleolus seen again unchanged, no acute fracture or dislocation, intact ankle mortise, and no soft tissue swelling.  

With respect to the left ankle scar, the Veteran denied any specific symptoms other than when he bumps it and has pain for a few minutes.  There was no discharge skin breakdown, ulcerations, or any treatment for the scar.  On physical examination, there was a diagonal scar behind and extending to just over the left lateral malleolus which was 4.5 centimeters by 0.1 centimeters.  The examiner noted that it was difficult to see, as it was skin color and normal textured throughout.  There was no pain or tenderness, adherence to underlying tissue, ulceration or breakdown on examination.  The examiner described it as superficial.  There was no elevation or depression.  

As for the right leg residuals, the Veteran denied symptoms of constant pain.  He endorsed flare-ups of pain with walking, which occurred 3 times a week and last overnight.  He reported that Advil helped a little bit, as well as keeping his feet elevated.  The scar itself burned and was sensitive sometimes but otherwise caused no symptoms.   The Veteran denied a history of frequent skin loss such as ulcerations or skin breakdown over the scar.  It did not impact the activities of daily living.  On physical examination, the examiner observed the scar was located over the right calf, measuring 20.0 centimeters by 0.5 centimeters, which was hypopigmented and slightly atrophied throughout.  The scar was depressed throughout by 0.1 centimeters.  The right calf muscles were normal in tone and strength, and the examiner saw no evidence of atrophy or herniation.  There was no tenderness, and neurological exam was normal.  The Veteran had mild tenderness of the scar and mild adherence to underlying tissue throughout, but no ulceration or breakdown.  The scar was described as superficial.  X-ray study of the right tibia/fibula revealed an impression of no shrapnel seen in the right calf.  The examiner noted there were degenerative changes in the medial tibiofemoral compartment of the right knee, and intercondylar spurring was seen.  There was also posttraumatic calcification seen projected over the proximal tibia, degenerative changes in the mid-foot, plantar calcaneal spurring, and spurring at the Achilles tendon insertion.  

The examiner opined that there was no current evidence on exam of any left buttock scar or muscle injury, and the left thigh scar was without evidence of any current muscle injury.  The examiner could not comment on the extent of the injury without resorting to speculation given the lack of findings on examination other than scarring, which did not affect any muscle.  The examiner also diagnosed the Veteran with a healed left ankle avulsion fracture of the lateral malleolus with residual pain and a left ankle shrapnel scar.  Finally, the Veteran was diagnosed with a right calf shrapnel scar with residual pain of the scar.  The examiner noted that service treatment records indicated that the muscle fascia was injured; however, on examination his right gastrocnemius does not demonstrate any atrophy or weakness and the examiner concluded that there was no current muscle injury.  

An October 2011 VA podiatry clinic note reflects the Veteran complained that he twisted his left ankle, although he did not know when or how it occurred.  He noted mild pain in the left ankle for the previous 6 to 8 weeks, and an over-the-counter elastic ankle brace alleviated his symptoms.  He was diagnosed with a mild sprain of the left ankle.  

A May 2014 VA muscle injuries examination report reflects diagnoses of right posterior calf shrapnel wound with mild scar and subjective pain, a healed left ankle avulsion fracture of the lateral malleolus with subjective pain, and a left buttock shrapnel wound with subjective pain and no scars or muscle damage but known degenerative joint disease.  The examiner observed the Veteran had bilateral injuries to the muscles of the foot, ankle and calf: gastrocnemius, soleus, tibalis posterior, peroneus longus, peroneus brevis, flexor hallucis longus, and flexor digitorum longus.  The Veteran also had injuries to the pelvic girdle muscles: gluteus maximus, gluteus medius, and gluteus minimus on the left side.  However, the examiner noted there was not severe damage to the muscle group such that the Veteran was unable to rise from a seated and stooped position and to maintain postural stability without assistance of any type.  The examiner observed the Veteran had minimal scars associated with his muscle injuries, which did not affect muscle substance or function.   Muscle strength testing revealed less than normal strength on left hip flexion, right knee flexion, right knee extension, left and right ankle plantar flexion, and left ankle dorsiflexion.  The examiner noted that the Veteran did not have muscle atrophy.  The Veteran did not use any assistive devices as a normal mode of locomotion.   There was no functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis due to the muscle injuries.  There was no X-ray evidence of retained metallic fragments.  The examiner observed that the Veteran was not having a flare-up during the examination, and that in the absence of additional available objective evidence, it could not be determined whether pain, weakness, fatigability, or incoordination could significantly limit function during flare-ups or when used repeatedly over time as this would be conjecture.  

The examiner summarized the findings, including a minimal scar on the left ankle inferior to lateral malleolus which was barely visible; a right calf longitudinal scar also with excellent healing; and a linear left posterior thigh scar, but no left buttock scar.  Testing of the Veteran's bilateral lower extremities in the past had been normal.  The examiner opined that the less than normal strength testing on examination was volitional.  The examiner observed that occasionally with encouragement the Veteran would be able to perform better.  The Veteran reported that he was "weak" but no one would believe him.  The examiner noted that there was no objective evidence of any muscle damage to his left buttock, left ankle, or right calf, which was consistent with prior VA exams.  

A review of the evidence establishes that the Veteran sustained a shrapnel wound to the left buttock and thigh, but  no shrapnel was removed. During the course of the appeal, VA records show that in July 2007, a muscle examination of the left buttock was normal.  There was no objective evidence of any muscle atrophy, tenderness, herniation or any other abnormality.  Strength and neurological testing was normal.  In February 2011, the examiner indicated that there was no current evidence of left buttock muscle injury.  In May 2014, it was noted that  he had no muscle damage of the left buttock, which was consistent with prior examinations.  During the course of the appeal, the Veteran has competently and credibly attested to having periodic left buttock pain which supports the current assignment of a 10 percent rating.  There is, however, no evidence of moderately severe disability per Diagnostic Code 5313 or moderate disability under Diagnostic Code 5317 given the largely normal findings on objective examination.  Thus, a higher rating is not warranted. 

Although the Veteran's left ankle residuals was diagnosed in service as a compound, comminuted fracture of the left malleolus, the clinical evidence fails to show that there was any extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring; nor are there ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; or loss of deep fascia or muscle substance, or soft flabby muscles in wound area; or muscle swelling and hardening abnormally in contraction; or tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicating severe impairment of function.  In fact, the Veteran has complained of no more than occasional pain and cramping in his left ankle, and has been diagnosed with and left ankle resolved tibial tendonitis, and had painless range of motion of the left ankle on examination.  Thus, the Veteran is entitled to no more than a 10 percent evaluation for his moderate left ankle residuals under DC 5312.  See 38 C F R § 4.56(a); 38 C.F.R. § 4.73, DC 5312 (2013).  

Moreover, the evidence does not reflect that the Veteran's right calf injury warrants more than a moderately severe rating, which includes through and through or deep penetrating wound by small high velocity missile, or large low velocity missile with debridement, prolonged infection or sloughing of soft parts and intermuscular scarring.  Presently there is no evidence that the Veteran's scar results in extensive ragged, depressed, and adherent scars of skin so situated as to indicate wide damage to muscle groups in the track of a missile.  Moderate or extensive loss of deep fascia or of muscle substance has not been noted, nor have the muscles in the area of the injury been described as soft or flabby.  There are no residuals indicative of intermuscular trauma and explosive effect of the missile.  The scars do not adhere to one of the long bones, and atrophy is not measurable.  As such, a higher rating under DC 5311 is not warranted.  38 C.F.R. § 4.73, DC 5311 (2013).  

However, the Board finds that the Veteran is entitled to a separate evaluation for his right calf scar.  VA examination reports reflect findings that the scar was located over the right calf, measuring 20.0 centimeters by 0.5 centimeters, which was hypopigmented and slightly atrophied throughout.  The scar was also depressed throughout by 0.1 centimeters.  The Veteran has reported that the scar itself burned and was sensitive sometimes but otherwise caused no symptoms.   The Veteran denied a history of frequent skin loss such as ulcerations or skin breakdown over the scar.  It did not impact the activities of daily living.  As noted, a 10 percent rating is warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, DC 7804 (2008).  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1) , for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the applicable rating criteria adequately contemplate the severity and symptoms of the Veteran's right leg residuals, left ankle residuals, and left buttock residuals.  The rating criteria are therefore adequate to evaluate these disabilities and referral for consideration of an extraschedular rating is not warranted.  Moreover, even if the established schedular criteria are found to be inadequate to describe the severity and symptoms of the Veteran's right leg, left ankle, and left buttock disabilities, this case does not present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  The Board thus finds that referral for consideration of an extraschedular rating is unwarranted.  

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected symptoms experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

A disability evaluation in excess of 10 percent for service-connected right calf residuals is denied.  

Subject to the law and regulations governing payment of monetary benefits, a separate10 percent disability rating for a superficial scar which is painful on examination associated with the service-connected right calf residuals is granted.  

A disability evaluation in excess of 10 percent for service-connected left ankle residuals is denied.  

A disability evaluation in excess of 10 percent for service-connected left buttock residuals is denied.  


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


